      Case 3:15-cv-07658-MAS-LHG Document 619 Filed 09/09/20 Page 1 of 1 PageID: 20141

                       MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                              ATTORNEYS AT LAW


                                                       1300 MOUNT KEMBLE AVENUE
                                                              P.O. BOX 2075
                                                    MORRISTOWN, NEW JERSEY 07962-2075
                                                              (973) 993-8100
                                                         FACSIMILE (973) 425-0161



             DENNIS M. CAVANAUGH
             Direct dial: (973) 425-8838
             dcavanaugh@mdmc-law.com




                                                              September 9, 2020

         Via ECF
         All Counsel of Record

                             RE:           In re Valeant Pharmaceuticals International, Inc. Securities
                                           Litigation, Master File No. 15-cv-07658 (MAS)(LHG); In re Valeant
                                           Pharmaceuticals International, Inc. Third-Party Payor Litigation, No.
                                           16-cv-03087

         Dear Counsel:

                  A status conference to discuss discovery in the Securities litigation class action and opt-
         out actions, and the Third-Party Payor litigation will be conducted on October 7, 2020 at 10am
         via video conferencing. It is requested that counsel for Valeant obtain a court reporter and
         circulate video link information. The parties may submit correspondences indicating the
         discovery status of each matter and any issues that should be addressed at the conference. Please
         submit correspondences via email to jpomeroy@mdmc-law.com and jjones@mdmc-law.com by
         5pm on October 5th.


                                                                Very truly yours,

                                             MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

                                                            /s/ Dennis M. Cavanaugh

                                                            Dennis M. Cavanaugh, U.S.D.J. (Ret.)




NEW JERSEY          NEW YORK                 PENNSYLVANIA         CONNECTICUT       MASSACHUSETTS   COLORADO       DELAWARE
